           Case 1:18-cv-00566-TJM-CFH Document 205 Filed 06/11/20 Page 1 of 1



RICHARD D. EMERY
                           EMERY CELLI BRINCKERHOFF & ABADY LLP                                 DIANE L. HOUK
ANDREW G. CELLI, JR.
MATTHEW D. BRINCKERHOFF                           ATTORNEYS AT LAW                          EMMA L. FREEMAN
JONATHAN S. ABADY                      600 FIFTH AVENUE AT ROCKEFELLER CENTER                  DAVID BERMAN
EARL S. WARD                                          10TH FLOOR                              HARVEY PRAGER
                                              NEW YORK, NEW YORK 10020
ILANN M. MAAZEL                                                                              SCOUT KATOVICH
HAL R. LIEBERMAN                                                                           MARISSA BENAVIDES
                                                 TEL: (212) 763-5000
DANIEL J. KORNSTEIN                                                                           NICK BOURLAND
                                                 FAX: (212) 763-5001
O. ANDREW F. WILSON                                                                        ANDREW K. JONDAHL
                                                  www.ecbalaw.com
ELIZABETH S. SAYLOR                                                                           ANANDA BURRA
KATHERINE ROSENFELD                                                                              MAX SELVER
DEBRA L. GREENBERGER
ZOE SALZMAN
SAM SHAPIRO




                                                               June 11, 2020

    By ECF

    Hon. Thomas J. McAvoy
    Senior U.S. District Judge
    U.S. District Court
    Northern District of New York
    Federal Building and U.S. Courthouse
    15 Henry Street
    Binghamton, NY 13901
                   Re:     NRA v. Cuomo, et al., No. 18 Civ. 0566 (TJM)(CFH)

    Dear Judge McAvoy:

                    We represent defendant Maria T. Vullo in the above-entitled action and write to
    seek until June 23, 2020 for Ms. Vullo to file a single joint brief, of no more than 35-pages, to
    both appeal Judge Hummel’s June 1, 2020 grant of Plaintiff’s motion to amend (Dkt. 202) and
    move to dismiss Plaintiff’s Second Amended Complaint, filed June 2, 2020 (Dkt. 203). We
    believe a single joint brief with an expanded page limit will be a more efficient means to present
    these issues to the Court and the eight-day extension of time is needed given the importance of
    these issues and the press of other matters. The NRA consents to this request as does the
    Attorney General, which seeks the same June 23, 2020 deadline on behalf of Defendants DFS
    and Cuomo.

                     Thank you for your consideration of this matter.

                                                               Respectfully submitted,

                                                                       /s/

                                                               Debra L. Greenberger
    c.      All Counsel of Record, By ECF
